Citation Nr: 1326198	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  10-21 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a pulmonary disorder, claimed as secondary to in-service asbestos exposure.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran served on active duty from January 1952 to August 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In November 2011, a Travel Board hearing was conducted at the RO; a transcript of that hearing has been associated with the claims file.  

The Board in February 2012 determined that additional development of this matter was needed and remanded it to the VA's Appeals Management Center (AMC) in Washington, DC, so that all available, pertinent VA and non-VA treatment records could be obtained and readjudication on the basis of all of the evidence of record could occur.  Following the AMC's completion of the actions sought, the case was returned to the Board for further review. 

Pursuant to 38 U.S.C.A. § 7109 (West 2002), the Board in December 2012 referred this matter for a medical expert opinion from a VA specialist employed by the VA's Veterans Health Administration (VHA).  That opinion was received by the Board in February 2013 and a copy of that opinion was then provided to the Veteran in March 2013 for his review and his presentation of any additional documentary evidence and argument in response.  That response, including additional evidence and a written waiver for its initial review by the RO, was received by the Board in late April 2013.  

Thereafter, in May 2013 the case was again remanded by the Board for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2012 an attempt was made to obtain treatment records regarding the Veteran from Dr. T.G.  The letter was returned as "Not Deliverable As Addressed - Unable to Forward."  Another attempt was made in April 2012.  This letter was not returned; however, there was no response from Dr. T.G.  In September 2012, a letter from Dr. T.G. was submitted by the Veteran indicating that he was the Veteran's primary care physician and that the Veteran was under his care due to asbestos in the lungs.  A prescription blank from Dr. T.G. dated in April 2013 indicates that the Veteran has been on Advair for over 10 years.  The address of Dr. T.G. indicated in the letter dated in September 2012 and the prescription blank dated in April 2013 differs from the address to which the request for treatment records from Dr. T.G. was sent in March 2012 and April 2012.

VA treatment records reveal that private treatment records have been scanned into the system and can be viewed via VISTA imaging (e.g. August 2012 and November 2012).  However, it is unclear whether these records have been associated with the claims file.

Review of the claims file reveals that VA treatment records regarding the Veteran dated through December 2011 and beginning July 2012 through June 2013, have been obtained and associated with the claims file.  There is no indication that attempts were made to obtain treatment records dated from December 2011 to July 2012.  

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2012).  As the request for treatment records from Dr. T.G. was sent to an address other than that which the doctor currently lists, additional attempts must be made to obtain the records.  As it is unclear whether the Veteran's complete VA treatment records, including the records that are indicated to have been scanned into VISTA imaging have been associated with the claims file, these records should be obtained and associated with the claims file.  Attempts must be made to obtain VA treatment records regarding the Veteran dated from December 2011 to July 2012.

Since the claims file is being returned it should be updated to include VA treatment records compiled since June 2013.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2012); Green v. Derwinski, 1 Vet. App. 121 (1991).  As this remand orders attempts to obtain and associate with the claim file additional treatment records, if and only if additional relevant treatment records are received, the claims file must be returned to the examiner who performed the June 2013 examination for an addendum to be prepared.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Attempt to obtain all VA medical records pertaining to the Veteran dated from December 2011 to July 2012 and dated subsequent to June 2013.  In addition, obtain and associate with the claims file all scanned treatment records that are available via VISTA imaging, including those dated in August 2012 and November 2012.

2.  After obtaining any necessary authorization, attempt to obtain treatment records regarding the Veteran from Dr. T.G. at the address identified by Dr. T.G.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file. All attempts to obtain treatment records must be noted in the claims file.

3.  Thereafter, if and only if additional treatment records have been obtained and associated with the claims file, return the report of the VA examination dated in June 2013 to the examiner who performed the examination so that an addendum to the earlier report may be compiled.  The addendum should address the question of whether the Veteran has a pulmonary disorder related to his active service, including the Veteran's conceded exposure to asbestos in service.  If the examiner is unavailable or in the event the examiner determines that further examination of the Veteran is necessary, the Veteran should be scheduled for a VA medical examination for evaluation of the nature and etiology of his claimed pulmonary disorder.  The Veteran's VA claims file must be furnished to the examiner or the examiner's designee for use in the study of this case. 

Following a review of the claims folder and any other examination undertaken, the examiner or other VA examiner is asked to address the following question, providing a complete rationale for the opinion expressed: 

Is it at least as likely as not (50 percent or greater probability) that any current pulmonary disorder originated in service or is otherwise attributable to the Veteran's military service or any event thereof, including the conceded exposure to asbestos in service?

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a nexus as to find against any nexus.  More likely and as likely support the contended nexus; less likely weighs against the claim.

In rendering the opinion, the examiner should comment upon the medical opinions of record.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated, to include all evidence received since the last (supplemental) statements of the case.  If the claims remain denied, the Veteran and her representative should be issued another supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



